DETAILED ACTION
1.	This communication is responsive to the Remarks filed 9/2/2022. Claims 1-28 have been canceled. Claims 29-48 are pending in this application.  This action is made Final.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 29, 36 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 29, 36 and 42 recite “splitting, by the processor, the query request into a plurality of query operation instructions, the query operation instructions associated with a corresponding plurality of slave databases, the slave databases having non-overlapping query ranges”, and these limitations were not described in the specification. See in the specification [0040]… split a query request into query operation instructions having non-overlapping query ranges. The query processing unit (U105) can then send the split query operation instructions to the same (or different) slave databases to perform the query operations… [0041]… the query processing unit (U105) may convert a query request into query operation instructions having non-overlapping query ranges and distribute the query instructions to the same or different slave databases to execute different query operations on different Attorney Docket No. 161095-023000/USdatabases…, there is no description in the specification to define the claimed limitations “the slave databases having non-overlapping query ranges”.
Their dependent claims 30-35, 37-41 and 43-48 have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are also rejected based on the same rationale as applied to their parent claim above.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 29-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindblad et al. (US 2014/0114994) hereinafter Lindblad.

Claims 1-28 (Canceled)

In claim 29, Lindblad teaches
A method comprising: 
receiving, by a processor, a query request for a database from a requester ([0050] A query is received 800 at a client device 702); 
splitting, by the processor, the query request into a plurality of query operation instructions ([0050] the split characterization module 722 divides the query into split characterization queries), the query operation instructions associated with a corresponding plurality of slave databases ([0050] The split characterization queries are distributed to worker nodes 704), the slave databases having non-overlapping query ranges ([0045] The element range index 600 stores individual elements from the tree structured document 500. The element range index 600 includes value column 602, a document identifier column 604 and position information in the document 606 [0058] The connector uses the partition containing the fragments as the content base when issuing the query so execution of the query is scoped within that partition. That is, the indices are used to search specified fragments (e.g., sub-sets of the indices). Preferably, the query is parameterized with the input split range or fragment position range (e.g., fragment start and end) so the worker node leverages the range to perform the query); 
issuing, by the processor, each of the plurality of query operation instructions to a corresponding slave database ([0050] The split characterization queries are distributed to worker nodes 704. Each worker node 704 stores a database with encoded textual objects characterizing documents and pre-defined indices characterizing encoded textual object fragments); and 
returning, by the processor, a result of the query request to the requester, the result generated based on the issuing of the plurality of query operation instructions ([0051] The split characterization queries are executed at the worker nodes 704 to obtain preliminary information about query results [0054] A query plan is then developed based upon this preliminary information 804. The query plan utilizes the preliminary information to determine where map tasks should be executed. Map and reduce tasks are then defined 806. The map task is executed 808. In particular, a map task is assigned to a worker node 704. The connector 770 at the worker node accesses the information in the database partition 774 to generate results in the form of a set of output key-value pairs. The output-key value pairs are passed to the reduce module 794. The reduce task is then executed 810 on the master node 780 to produce a set of final result key-value pairs, which constitutes output data 812).  

In claim 30, Lindblad teaches
The method of claim 29, the splitting the query request comprising splitting the query request based on distributed column values corresponding to a query object corresponding to the query request ([0058] An input query is a query used by the connector in each map task to fetch data from a database partition. The query is constrained by the input split definition. The query is issued to the host where the input split is located. The connector uses the partition containing the fragments as the content base when issuing the query so execution of the query is scoped within that partition. That is, the indices are used to search specified fragments (e.g., sub-sets of the indices) instead of the entire database. Preferably, the query is parameterized with the input split range or fragment position range (e.g., fragment start and end) so the worker node leverages the range to perform the query).  

In claim 31, Lindblad teaches
The method of claim 30, the splitting the query request based on the distributed column values comprising splitting the query request based on values selected from the group consisting of pre-saved distributed column values of the query object; values of a column of the query object; values of a first column of the query object; and values of a column specified by the query request ([0045] The element range index 600 stores individual elements from the tree structured document 500. The element range index 600 includes value column 602, a document identifier column 604 and position information in the document 606. Entry "John" 608 corresponds to element 506 in FIG. 5, while entry "Ken" 610 corresponds to element 508 in FIG. 5 [0058] The connector uses the partition containing the fragments as the content base when issuing the query so execution of the query is scoped within that partition. That is, the indices are used to search specified fragments (e.g., sub-sets of the indices). Preferably, the query is parameterized with the input split range or fragment position range (e.g., fragment start and end) so the worker node leverages the range to perform the query).  

In claim 32, Lindblad teaches
The method of claim 29, the splitting the query request comprising splitting the query request based on unique keys of records of a query object corresponding to the query request ([0075] input key-value pairs in the split).  

In claim 33, Lindblad teaches
The method of claim 29, the splitting the query request comprising splitting the query request based on numbers of data pages of a query object corresponding to the query request ([0073] Input split creation may be controlled by supplying an input split query (split characterization query). The input split query may be a configuration property, such as "mapreduce.input.splitquery". The input split query generates (partition identification, record-count, host-name) tuples).  

In claim 34, Lindblad teaches
The method of claim 29, the issuing each of the plurality of query operation instructions comprising determining a number of slave databases participating in the query according to statistical information of data involved in the query and issuing the query operation instructions on the determined slave databases ([0075] basic input mode uses a simple estimate of the total number of documents in each partition. When the input query runs against a split it can generate more or fewer input key-value pairs than estimated. The more accurate the record count estimate is the more accurately Hadoop balances workload across tasks [0076] an input split never spans multiple partitions, but the content in a single partition may span multiple splits. The maximum number of records in a split is configurable).  

In claim 35, Lindblad teaches
The method of claim 29, further comprising generating the result by integrating return values of each of the plurality of query operation instructions ([0054] A query plan is then developed based upon this preliminary information 804. The query plan utilizes the preliminary information to determine where map tasks should be executed. Map and reduce tasks are then defined 806. The map task is executed 808. In particular, a map task is assigned to a worker node 704. The connector 770 at the worker node accesses the information in the database partition 774 to generate results in the form of a set of output key-value pairs. The output-key value pairs are passed to the reduce module 794. The reduce task is then executed 810 on the master node 780 to produce a set of final result key-value pairs, which constitutes output data 812).

Claims 36-41 are essentially same as claims 29-34 except that they recite claimed invention as a device and are rejected for the same reasons as applied hereinabove.

Claims 42-48 are essentially same as claims 29-35 except that they recite claimed invention as a non-transitory computer-readable storage medium and are rejected for the same reasons as applied hereinabove.

Response to Arguments
8.	In the remarks, the applicant argues that:
In paragraph 43, the specification states that "query operations having non- overlapping query ranges refer to the query operations performed on the slave databases that do not overlap." That is, "different slave databases are queried for different records." This paragraph, and others, thus describe how slave databases do not overlap. As such, Applicant asserts that paragraph 43 and other portions of the specification (e.g., paragraphs 44 through 51) clearly support the element of "slave databases having non-overlapping query ranges."
Examiner Responds: giving the claim broadest reasonable interpretation (BRI), claims 29, 36 and 42 recite “…, the slave databases having non-overlapping query ranges” are different from the specification [0043]…, different slave databases are queried for different records. In the specification indicated “different slave databases are queried for different records” that is not the same as “the slave databases having non-overlapping query ranges”, “query different records” is not equivalent to “non-overlapping query ranges”. 

9.	In the remarks, the applicant argues that:
Unlike the claims, Lindblad does not describe slave databases having non-overlapping ranges of data. By contrast, the distributed database in Lindblad at best describes "partitions" of a distributed data being assigned to worker nodes. Partitions, or shards, do not inherently have non-overlapping ranges of data in the manner described in the claims. In contrast to what is claimed, the system in Lindblad never splits a query into individual operations.
Examiner Responds: as recited in claims 29, 36 and 42 “…, the slave databases having non-overlapping query ranges”, there are no limitations “slave databases having non-overlapping ranges of data” recited in the claims.
Lindblad teaches non-overlapping ranges of data ([0050] worker nodes 704) and splits a query into individual operations ([0058] the worker node leverages the range to perform the query) at [0050] the split characterization module 722 divides the query into split characterization queries, The split characterization queries are distributed to worker nodes 704, [0058] the indices are used to search specified fragments (e.g., sub-sets of the indices). Preferably, the query is parameterized with the input split range or fragment position range (e.g., fragment start and end) so the worker node leverages the range to perform the query).

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157